           Case 1:19-cr-00651-LTS Document 231
                                           234 Filed 04/13/20
                                                     04/15/20 Page 1 of 2




                                                                  April 13, 2020
 Hon. Laura T. Swain
 United States District Judge
 Southern District of New York                                    MEMO ENDORSED
 500 Pearl Street
 New York, N.Y. 10007

                                  Re: United States v. Constantinescu, et al
                                  Client: Peter Samolis
                                  19 Cr. 652 (LTS)

 Dear Judge Swain:

        Please accept this correspondence as a request to be relieved from the representation and the
 appointment of CJA counsel for Peter Samolis.

         On October 10, 2019 Mr. Samolis was arrested. On that date he filed a financial affidavit and was
 appointed Michael Sporn, Esq. As CJA Counsel. On October 24, 2019 I was retained by Mr. Samolis’ family
 to represent him. I thereafter filed a Notice of Appearance and the Court relieved Mr. Sporn.

         In late December, 2019, I applied to become the new CJA Case Budgeting Attorney for the Court
 of Appeals for the Second Circuit. I am pleased to advise the Court that on April 6, 2020 I was offered and
 have accepted that position. I shall commence my employment on May 4, 2020 in that capacity.

         In this capacity I shall not be able to further represent either my retained or CJA counsel to
 effectively perform my duties and responsibilities. Mr. Samolis remains indigent. Indeed as a collateral
 consequences of the COVID-19 the majority of his family have similarly been rendered indigent.

        Accordingly, it is respectfully requested that I be relieved and CJA counsel be appointed as
 replacement counsel pursuant to the Criminal Justice Act for Peter Samolis.

                                                                  Respectfully submitted,


                                                                  Alan Nelson
 cc: All counsel (electronic mail)
     Peter Samolis (U.S. Mail)
Michael Sporn, Esq., is hereby reappointed as CJA counsel for Mr. Samolis, and Mr. Nelson is relieved of the
representation in light of his new duties. DE#231 resolved. SO ORDERED. 4/15/2020
 /s/ Laura Taylor Swain, USDJ
Case 1:19-cr-00651-LTS Document 231
                                234 Filed 04/13/20
                                          04/15/20 Page 2 of 2
